Citation Nr: 1815942	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Birder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1973.

This appeal comes before the Board of Veterans' Appeals from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in November 2015, at which time the issue of bilateral hearing loss was separated into left ear hearing loss and right ear hearing loss and remanded for further development, which has been completed. Service connection for right ear hearing loss was granted by a March 2016 rating decision and is no longer on appeal before the Board. See generally Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In March 2016, subsequent to the issuance of the supplemental statement of the   case, new evidence was added to the record. The Veteran waived review of the evidence by the Agency of Original Jurisdiction. 38 C.F.R. § 20.1304(c).


FINDING OF FACT

A left ear hearing loss disability was not shown during service or for many years thereafter, and the most probative evidence shows that the Veteran's current left ear hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for left ear hearing loss disability have not been met. See 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R.       § 3.303. Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2016). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for   a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board has reviewed all the evidence in the record. Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for left ear hearing loss due to his military service. He stated his hearing was normal when he joined the Navy, that he served as an airman ordinance man handling and maintaining weapons and ammunition carried aboard Navy aircraft, that he was exposed to shipboard noise and live fire exercises sometimes without hearing protection, and that his hearing loss is related to his service. Additionally, in a September 2013 statement, the Veteran stated his hearing loss, or at least the severity of it, is a   direct result of his time aboard the Intrepid.  In April 2014, he stated he noticed     his hearing loss soon after discharge.  In May 2014, the Veteran stated he was   made aware of his hearing loss gradually and was first informed by a medical professional of his hearing loss when he was forty years old.

As an initial matter, the Veteran has a current left ear hearing loss disability, as shown by the 2014 and 2017 VA audiology examinations. See 38 C.F.R. § 3.385. Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty has a high probability of acoustic exposure. Thus, the remaining question before the Board is whether the currently diagnosed left ear hearing loss disability   is related to his service.

The Veteran's service treatment records (STRs) show no complaints of or treatment for left ear hearing loss during his period of service.  The Veteran's June 1971 pre-enlistment audiogram and separation examination revealed hearing within normal limits, and do not reflect a hearing loss disability in accordance with 38 C.F.R. § 3.385.  In a June 1971 Report of Medical History, the ears were noted as normal and, while the box for ears, nose or throat was marked, the description pertains       to nose treatment and there is no mention of hearing issues. In a December 1973 Report of Medical Examination, the box for ears, throat and nose was again marked without further description. 

Following service, the first indication of a left ear hearing loss disability in accordance with 38 C.F.R. § 3.385 was during an October 2012 VA outpatient audiology evaluation. 

As the medical evidence of record does not establish a left ear hearing loss disability in service or in the year following discharge from service, competent evidence linking the current left ear hearing loss disability to service is necessary. However, after review of the record, the Board finds that the preponderance of the probative evidence is against the Veteran's claim for service connection for left ear hearing loss. Although the Veteran currently has a left ear hearing disability for VA purposes, the probative evidence of record indicates the hearing loss is not related to his military service.

In this regard, in December 2015, following review of the claims file to include the December 2012 VA audiological examination report, a VA audiologist concluded that the Veteran's hearing loss was not caused by or a result of military service. In support of the opinion, the audiologist noted that the Veteran's June 1971 entrance and February 1973 discharge audiology examinations noted hearing levels within normal limits and that left ear thresholds continued to be within normal limits with no permanent, significant threshold shifts to suggest any cochlear changes. As a result, the examiner opined it is less likely than not that the Veteran's left ear hearing loss was caused or initiated by a military event. 

Additionally, in a March 2016 addendum opinion, the same VA audiologist reviewed the record to include additional electronic records and updated audiology reports, and similarly opined it is less likely than not that the Veteran's left ear hearing loss is causally or etiologically due to his military service. In support of     her opinion, the examiner noted that the Veteran's hearing in the left ear was normal at entrance and at separation and that there were no significant threshold shifts observed to suggest cochlear changes. There is no medical opinion of record to the contrary.

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis and extent of hearing loss, and the etiology of such, require medical testing and expertise to determine. Thus, as a lay person the Veteran's opinion on the onset and etiology of his left ear hearing loss disability is not competent medical evidence. See Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007) (noting general competence of lay person to testify as to symptoms but not to provide medical diagnosis). The Board finds the in-service audiology examinations and the medical opinions rendered by the VA audiologist to be significantly more probative than the Veteran's lay assertions.

Further, the Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation.  In this regard, in April 2014 he indicated that he noticed hearing loss soon after discharge, but in a May 2014 statement, he indicated he    was made aware of his hearing loss gradually and was first informed by a medical professional of his hearing loss when he was forty years old.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board can consider bias 
in lay evidence and conflicting statements of the Veteran in weighing credibility).  

In summary, the most probative evidence indicates that left ear hearing loss disability was not shown during service or within the year following discharge  from service, and the medical opinions of record do not link the Veteran's left ear hearing loss to his service. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for left ear hearing loss is denied.
 
As a final matter, the Board notes that the prior remand requested an opinion on secondary service connection, despite the fact that the Veteran has not alleged   such, to include in the multiple Appellant's Briefs associated with this appeal.      The 2016 VA examiner opined the Veteran's left ear hearing loss is not proximately due to or aggravated by his right ear hearing loss, and there is no other evidence     in the record raising the question of secondary service connection.  Accordingly, secondary service connection has not been claimed nor shown by the record, and  no further consideration is necessary. 38 C.F.R. § 3.310.   

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine does not apply. See U.S.C. § 5107(b); 38 C.F.R.        § 3.102; see also Gilbert v Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


